  Case: 4:20-cv-01759-MTS Doc. #: 14 Filed: 05/10/21 Page: 1 of 2 PageID #: 56




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KRISSTAL N. ARTICE,                               )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )          Case No. 4:20-cv-01759-MTS
                                                  )
EPWORTH CHILDREN AND                              )
FAMILY SERVICES, et al.,                          )
                                                  )
            Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. Defendant Epworth Children and

Family Services filed a timely Motion to Dismiss, Doc. [11], on April 13, 2021. Plaintiff failed

to file a response, and her time to do so has expired. See E.D. Mo. L.R. 4.01(B). As a pro se

litigant, Plaintiff may be unfamiliar with the local rules and the Federal Rules of Civil Procedure,

but pro se litigants still must abide by them. In re Harris, 277 F. App’x 645 (8th Cir. 2008)

(noting “even pro se litigants must comply with court rules and directives”) (citing Soliman v.

Johanns, 412 F.3d 920, 921–22 (8th Cir. 2005)).

       Because of Plaintiff’s pro se status, however, the Court will provide her with another

“opportunity to meet deadlines and conscientiously prosecute her case.” See Burrow v. Boeing

Co., No. 4:09-cv-2073-TCM, 2010 WL 4272756, at *3 (E.D. Mo. Oct. 25, 2010). Failure to

respond to Defendant’s Motion to Dismiss or to comply with future deadlines may result in the

Court dismissing this case.

       Accordingly,
  Case: 4:20-cv-01759-MTS Doc. #: 14 Filed: 05/10/21 Page: 2 of 2 PageID #: 57




       IT IS HEREBY ORDERED that Plaintiff Krisstal N. Artice shall respond to

Defendant’s Motion to Dismiss, Doc. [11], within ten (10) days of the date of this Order.

       Dated this 10th day of May, 2021.




                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE




                                              -2-
